DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the communication filed 5-23-22.
Claims 26, 32, 36, 40, 50, 51, 55-58, 61, 62, 66-69 are pending in the instant application.
Response to Arguments and Amendments
Withdrawn Objections/Rejections
Any objections or rejections not repeated in this Office action are hereby withdrawn.
Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26, 32, 36, 40, 50, 51, 55-58, 61, 62, 66-69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the in vitro transfection of SMA type 1 patient fibroblasts with SA/N2 minigene construct(s), does not reasonably provide enablement for methods of regulating the amount of a functional protein produced from an artificial gene construct in a human subject for the reasons set forth in the Office action mailed 12-24-21 and as set forth below.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Applicant’s Arguments
Applicant's arguments filed 5-23-22 have been fully considered but they are not persuasive. Applicant argues that the specification as filed  enables the full scope claimed.  Applicant points out that the specification teaches the usefulness of REMS in combination with various compounds, including compounds 774, 702 and 808, for modulating RNA splicing.  Applicant argues that representative schematics of splicing mediated by REMS demonstrate how to construct a DNA sequence encoding a REMS or an RNA sequence comprising a REMS.  Applicant asserts that the specification provides results in Tables 6 and 7 showing the functional role of a REMS and the activity of compound 702 on splicing RNA transcript and increased inclusion of an exon in mRNA transcripts in the presence of the compound.  Applicant also asserts that Tables 1 and 2 demonstrate an increase in isoform expression from endogenous genes containing a REMS in the presence of two different concentrations of compound 774, and Tables 3 and 4 demonstrate an increase in isoform expression from endogenous genes in the presence of a REMS and two different concentrations of compound 808.  Applicant also asserts that the specification teaches the production of an artificial gene construct containing a non-endogenous REM in the presence of compound 774, 702 or 808.  Applicant also asserts that the utility of the claimed compounds to regulate the amount of a functional protein produced from an artificial gene construct would be duly understood by a person of ordinary skill to also do so in a human subject.  Applicant explains that the data in Table 6 and examples in the instant specification involve the use of GM03813 cells, which are human cells. 
Response to Arguments
As stated previously, the following factors have been considered in determining that the specification does not enable the skilled artisan to make and/or use the invention over the broad scope claimed.
The breadth of the claims:
The claims are broadly drawn to methods of regulating the amount of a functional protein produced from an artificial gene construct in a human subject, the method comprising administering an artificial gene construct or a vector optionally comprising a viral vector comprising the artificial gene construct to the subject and administering one of the compounds listed in claim 26 to the subject, which artificial gene construct comprises a DNA sequence encoding exons and one, two or more introns, which sequence encoding a 5’ splice site upstream of a nucleotide sequence encoding a branch point and a nucleotide sequence encoding a 3’ splice site contains a nucleotide sequence encoding a recognition element for splicing modifier (REMS), or an RNA sequence comprising exons and one, two or more introns, wherein a 5’ splice site, which is upstream of a branch point and a 3’ splice site, contains a REMS, wherein the REMS optionally comprise the sequence GAgurngn (SEQ ID NO:1), and viral vector optionally comprises an adeno-associated virus, an adenovirus, a retrovirus, a lentivirus, a Newcastle disease virus, a herpes virus, an alphavirus, or a vaccinia virus, and which artificial gene construct further comprises a promoter, a poly(A) site, a transcription termination site, and a transcription binding site, which REMS in the DNA sequence comprises the sequence ANGAgtrngn (SEQ ID NO: 7), which REMS in the RNA sequence comprises the sequence ANGAgurngn (SEQ ID NO: 3, which REMS in the DNA sequence comprises the sequence ANGAgtragt (SEQ ID NO: 8), which REMS in the RNA sequence comprises the sequence ANGAguragu (SEQ ID NO: 4), 
The claims are also drawn to methods of regulating the amount of a functional protein produced from an artificial gene construct in a human subject, the method comprising administering one of the compounds listed in claim 26 to the subject, wherein the subject was previously administered the artificial gene construct or a vector comprising the artificial gene construct, wherein the artificial gene construct comprises: (A) a DNA sequence encoding exons and one, two or more introns, wherein a nucleotide sequence encoding a 5’ splice site, which is upstream of a nucleotide sequence encoding a branch point and a nucleotide sequence encoding a 3’ splice site, contains a nucleotide sequence encoding a recognition element for splicing modifier (REMS); or (B) an RNA sequence comprising exons and one, two or more introns, wherein a 5’ splice site, which is upstream of a branch point and a 3’ splice site, contains a REMS, which REMS optionally comprises the sequence GAgurngn (SEQ ID NO:1), which is optionally administered to the subject systemically, locally, and which functional protein is a therapeutic protein.
Teachings in the specification:
Contrary to Applicant’s assertions, the examples provided in the specification, of in vitro effects in human and non-human cells, are neither correlative nor representative of the ability to provide treatment for methods of regulating the amount of a functional protein produced from an artificial gene construct in a human subject. As stated previously, this is in view of the lack of guidance in the specification and the known unpredictability associated with the challenges of delivery issues and in providing treatment effects as instantly claimed.  Since determination of the factors required for accomplishing this is highly unpredictable, it would require undue experimentation to practice the invention over the broad scope claimed. 
Since the specification fails to provide the particular guidance for the successful regulation of any amount of any functional protein produced from an artificial gene construct in a human subject, it would require undue experimentation to practice the invention over the full scope claimed.
For the reasons stated above, the instant rejection for lacking enablement over the full scope claimed is proper.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
6-16-22
/JANE J ZARA/Primary Examiner, Art Unit 1635